Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 1 of 18 PageID #: 27901




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  DAMONIE EARL, ET AL.,                           §
                                                  §
       Plaintiffs,                                §   Civil Action No. 4:19-cv-507
                                                  §   Judge Mazzant
  v.                                              §
                                                  §
  THE BOEING COMPANY, ET AL.,                     §
                                                  §
       Defendants.                                §
                                                  §

                           MEMORANDUM OPINION AND ORDER

          Pending before the Court is Defendants’ Motion to Exclude the Expert Report and

 Testimony of Dr. Greg M. Allenby (Dkt. #253). After considering the Motion and the relevant

 pleadings, the Court concludes that the Motion should be denied.

                                         BACKGROUND

          This case arises out of allegations made by Plaintiffs that Defendants The Boeing Company

 (“Boeing”) and Southwest Airlines Co. (“Southwest”) colluded to cover up fatal defects in

 Boeing’s 737 MAX 8 aircraft and encourage public confidence to fly aboard these aircrafts while

 aware of the defects (Dkt. #165). Defendants deny these allegations (Dkts. #191–92). On

 December 3, 2020, Defendants jointly filed their Motion to Exclude the Expert Report and

 Testimony of Dr. Greg M. Allenby (Dkt. #253), currently before the Court. On January 29, 2021,

 Plaintiffs filed their response (Dkt. #296). On February 26, 2021, Defendants filed their reply

 (Dkt. #314). And on March 26, 2021, Plaintiffs filed their sur-reply (Dkt. #370).

                                       LEGAL STANDARD

          The Federal Rules of Evidence permit the introduction of expert testimony when the

 offering expert demonstrates “genuine ‘scientific, technical, or other specialized knowledge that
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 2 of 18 PageID #: 27902




 will help the trier of fact to understand the evidence or to determine a fact in issue.’” Williams v.

 Illinois, 567 U.S. 50, 80 (2012) (brackets omitted) (quoting FED. R. EVID. 702(a)). But “prior to

 admitting expert testimony, ‘district courts must be assured that the proffered witness is qualified

 to testify.’” Taylor Pipeline Constr., Inc. v. Directional Rd. Boring, Inc., 438 F. Supp. 2d 696,

 705 (E.D. Tex. 2006) (brackets omitted) (quoting Wilson v. Woods, 163 F.3d 935, 937 (5th Cir.

 1999)); see United States v. Herman, 997 F.3d 251, 269 (5th Cir. 2021) (“[D]istrict courts act as

 gatekeepers to determine the relevance and reliability of expert testimony.”). This gatekeeping

 function guarantees that “an expert, whether basing testimony upon professional studies or

 personal experience, employs in the courtroom the same level of intellectual rigor that

 characterizes the practice of an expert in the relevant field.” Kuhmo Tire Co. v. Carmichael, 526

 U.S. 137, 152 (1999); see Black v. Food Lion, Inc., 171 F.3d 308, 311 (5th Cir. 1999) (“[An]

 expert’s self-proclaimed accuracy is insufficient.”).

        Courts review the admissibility of expert opinions under the framework the Supreme Court

 set out in Daubert. Sandifer v. Hoyt Archery, Inc., 907 F.3d 802, 807 (5th Cir. 2018). “The party

 offering an expert’s testimony must prove ‘(1) the expert is qualified, (2) the evidence is relevant

 to the suit, and (3) the evidence is reliable.’” Scrum All., Inc. v. Scrum, Inc., No. 4:20-CV-227,

 2021 WL 1725564, at *1 (E.D. Tex. Apr. 30, 2021) (quoting Hall Arts Ctr. Office, LLC v. Hanover

 Ins. Co., 327 F. Supp. 3d 979, 1001 (N.D. Tex. 2018)). “A proffered expert witness is qualified

 to testify by virtue of his or her ‘knowledge, skill, experience, training, or education.’” Little v.

 Tech. Specialty Prods., LLC, 940 F. Supp. 2d 460, 467 (E.D. Tex. 2013) (quoting FED. R. EVID.

 702). “[E]xpert testimony is admissible only if it is both relevant and reliable.” Pipitone v.

 Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002); see Guy v. Crown Equip. Corp., 394 F.3d 320,

 325 (5th Cir. 2004) (“It goes without saying that Daubert clarified a district court’s gate-keeping



                                                  2
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 3 of 18 PageID #: 27903




 function: the court must ensure the expert uses reliable methods to reach his opinions; and those

 opinions must be relevant to the facts of the case.”). “This gate-keeping obligation applies to all

 types of expert testimony, not just scientific testimony.” Kuhmo, 526 U.S. at 147. And, as the

 Fifth Circuit recently clarified in Prantil v. Arkema Inc., a full-scale Daubert analysis must be

 conducted here because an expert opinion inadmissible at trial “should not pave the way for

 certifying a proposed class.” 986 F.3d 570, 576 (5th Cir. 2021)

        “Critically, the party offering expert testimony ‘must prove by a preponderance of the

 evidence that the testimony is reliable,’ not that it is correct.” Swanston v. City of Plano, Tex., No.

 4:19-CV-412, 2021 WL 327588, at *2 (E.D. Tex. Feb. 1, 2021) (quoting Moore v. Ashland Chem.

 Inc., 151 F.3d 269, 276 (5th Cir. 1998)). At this point in the proceedings, district courts must

 simply ensure “the proposed expert testimony meets the Daubert threshold of relevance and

 reliability”—“the accuracy of the actual evidence is to be tested before the jury.” Lapsley v. Xtek,

 Inc., 689 F.3d 802, 805 (7th Cir. 2012); see Watkins v. Telsmith, Inc., 121 F.3d 984, 991 (5th Cir.

 1997) (explaining the district courts’ role under Daubert is deciding “whether the expert is a hired

 gun or a person whose opinion in the courtroom will withstand the same scrutiny that it would

 among his professional peers”). It is imperative for district courts to bear in mind that the Daubert

 regime does not conscript judges into service as the adversary system. United States v. 14.38 Acres

 of Land, 80 F.3d 1074, 1078 (5th Cir. 1996); Moore v. Intuitive Surgical, Inc., 995 F.3d 839, 850

 (11th Cir. 2021) (“[C]ourts must remain chary not to improperly use the admissibility criteria to

 supplant a plaintiff’s right to a jury trial.”). In fact, “Daubert itself stressed the importance of the

 ‘conventional devices’ of ‘vigorous cross-examination, presentation of contrary evidence, and

 careful instruction on the burden of proof’ (rather than wholesale exclusion by the trial judge) as

 ‘the traditional and appropriate means of attacking shaky but admissible evidence.’” In re Lipitor



                                                    3
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 4 of 18 PageID #: 27904




 (Atorvastatin Calcium) Mktg., Sales Pracs. & Prods. Liab. Litig. (No II) MDL 2502, 892 F.3d 624,

 631 (4th Cir. 2018) (brackets omitted) (quoting Daubert v. Merrell Dow Pharms., Inc., 509 U.S.

 579, 596 (1993)). Nevertheless, “[e]xpert testimony that usurps the role of the factfinder or that

 serves principally to advance legal arguments should be excluded.” Choi v. Tower Rsch. Cap.

 LLC, 2 F.4th 10, 20 (2d Cir. 2021).

        Courts consider the factors put forward by the Daubert Court to help assess the reliability

 of expert testimony, which include:

        (1) whether the theory or technique has been tested; (2) whether the theory or
        technique has been subjected to peer review; (3) the known or potential rate of error
        of the method used and the existence and maintenance of standards controlling the
        technique’s operation; and (4) whether the theory or method has been generally
        accepted by the scientific community.

 SEC v. Life Partners Holdings, Inc., 854 F.3d 765, 775 n.4 (5th Cir. 2017). These factors are

 “non-exclusive and ‘do not constitute a definitive checklist or test.’” United States v. Norris, 217

 F.3d 262, 269 (5th Cir. 2000) (quoting Kumho, 526 U.S. at 150). Importantly, when courts

 evaluate challenges to expert testimony, the analysis is “limited to ‘principles and methodology,

 not on the conclusions they generate.’” Prosper v. Martin, 989 F.3d 1242, 1249 (11th Cir. 2021)

 (quoting Daubert, 509 U.S. at 595).

        The immediate inquiry is a “flexible one,” allowing district courts “to identify the most

 germane considerations.” Roman v. W. Mfg., Inc., 691 F.3d 686, 692 (5th Cir. 2012); see Kumar

 v. Frisco Indep. Sch. Dist., 476 F. Supp. 3d 439, 475 (E.D. Tex. 2020) (“The test for determining

 reliability can adapt to the particular circumstances underlying the testimony at issue.”).

 Nevertheless, “caselaw after Daubert shows that the rejection of expert testimony is the exception

 rather than the rule.” FED. R. EVID. 702 advisory committee’s note to 2000 amendment. Whether

 to allow or exclude expert testimony is committed to the sound discretion of district courts, Weiser-



                                                  4
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 5 of 18 PageID #: 27905




 Brown Operating Co. v. St. Paul Surplus Lines Ins. Co., 801 F.3d 512, 529 (5th Cir. 2015), and

 such decisions will be overturned only if a district court abuses its discretion, Gen. Elec. Co. v.

 Joiner, 522 U.S. 136, 143 (1997). See United States v. Pon, 963 F.3d 1207, 1219 (11th Cir. 2020)

 (explaining that this level of deference is “especially pronounced in the Daubert context, where

 the abuse of discretion standard places a ‘heavy thumb’—‘really a thumb and a finger or two’—

 ‘on the district court’s side of the scale’” (citation omitted)).

                                              ANALYSIS

   I.    Admissibility vs. Certifiability

         Before evaluating Allenby’s expert testimony in earnest, the Court addresses the

 conflicting views on the intersection of the Supreme Court’s decisions in Daubert and Comcast.

 The parties present diverging views on these cases (see, e.g., Dkt. #296 at pp. 9–13; Dkt. #314 at

 pp. 6–10), and the Court takes this opportunity to briefly clarify how Daubert and Comcast

 determine the analytical rubric for class-action litigation.

         In Daubert, the Supreme Court held that courts must ensure the admissibility of expert

 testimony by confirming that it “rests on a reliable foundation and is relevant to the task at hand.”

 509 U.S. at 597. That is, courts must evaluate the “evidentiary reliability” of expert testimony.

 Id. at 590 n.9; see United States v. Gissantaner, 990 F.3d 457, 463 (6th Cir. 2021) (Sutton, J.)

 (“The key handholds of Rule 702 . . . bear repeating: To be admissible, any relevant scientific or

 technical evidence must be the ‘product of reliable principles and methods’ and must have been

 ‘reliably applied’ in the case.”). By contrast, in Comcast, the Supreme Court held that courts must

 ensure damages are “susceptible of measurement” across a putative 23(b)(3) class by confirming

 that the proposed damages model “measure[s] only those damages attributable” to plaintiffs’




                                                    5
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 6 of 18 PageID #: 27906




 theory of liability.1 Comcast Corp. v. Behrend, 569 U.S. 27, 35 (2013). Phrased differently,

 “Comcast demands [a] fit between plaintiffs’ class-wide liability theory and plaintiffs’ class-wide

 damages theory.” Slade v. Progressive Sec. Ins. Co., 856 F.3d 408, 411 (5th Cir. 2017).

 Juxtaposing these holdings demonstrates that, while potentially related or overlapping in certain

 instances, the inquiries under Daubert and Comcast are fundamentally distinct from one another.

 See Hadley v. Kellogg Sales Co., 324 F. Supp. 3d 1084, 1106 (N.D. Cal. 2018) (“[W]hether [an

 expert]’s proposed conjoint analysis is sufficiently reliable from a methodological standpoint—

 and therefore admissible under Daubert—is a different issue from whether the conjoint analysis

 satisfies Comcast.”); see also, e.g., Krommenhock v. Post Foods, LLC, 334 F.R.D. 552, 575 n.18

 (N.D. Cal. 2020); In re NJOY, Inc. Consumer Class Action Litig., 120 F. Supp. 3d 1050, 1073–74

 (C.D. Cal. 2015); Hilsley v. Ocean Spray Cranberries, Inc., No. 17CV2335-GPC(MDD), 2018

 WL 6300479, at *14 (S.D. Cal. Nov. 29, 2018); In re Fluidmaster, Inc., Water Connector

 Components Prods. Liab. Litig., No. 14-CV-5696, 2017 WL 1196990, at *28 (N.D. Ill. Mar. 31,

 2017); Suchanek v. Sturm Foods, Inc., No. 11-CV-565-NJR-RJD, 2017 WL 3704206, at *8–9

 (S.D. Ill. Aug. 28, 2017); In re Urethane Antitrust Litig., 166 F. Supp. 3d 501, 510 (D.N.J. 2016);

 Fort Worth Emps.’ Ret. Fund v. J.P. Morgan Chase & Co., 301 F.R.D. 116, 130 (S.D.N.Y. 2014).

          In other words, all expert opinions satisfying Comcast also satisfy Daubert, but not all

 expert opinions satisfying Daubert satisfy Comcast. See Comcast, 569 U.S. at 32 n.4; see also,

 e.g., In re Blood Reagents Antitrust Litig., 783 F.3d 183, 187 (3d Cir. 2015) (“Expert testimony

 that is insufficiently reliable to satisfy the Daubert standard cannot ‘prove’ that the Rule 23(a)

 prerequisites have been met ‘in fact,’ nor can it establish ‘through evidentiary proof’ that Rule



 1
   The Court makes no determination at this time as to whether the putative classes could be certified even if Allenby’s
 damages model does not pass muster under Comcast. See In re Deepwater Horizon, 739 F.3d 790, 815 (5th Cir. 2014)
 (“[N]othing in Comcast mandates a formula for classwide measurement of damages in all cases.”).

                                                           6
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 7 of 18 PageID #: 27907




 23(b) is satisfied.”). Considering this slight (yet critical) distinction, the Court sets aside any

 contention offered by either party pertaining to the inquiry under Comcast since such analysis

 would be inappropriate at this juncture.      These arguments will be properly examined and

 thoroughly addressed in the Court’s forthcoming memorandum opinion and order on Plaintiffs’

 Motion for Class Certification—for now, the Court’s focus remains with those contentions

 pertinent to the Daubert inquiry. See In re Processed Egg Prods. Antitrust Litig., 81 F. Supp. 3d

 412, 417 (E.D. Pa. 2015) (describing how to adjudicate a “Daubert motion without deciding the

 issues tied in with class certification”); see also, e.g., Dzielak v. Whirlpool Corp., No.

 CV2120089KMJBC, 2017 WL 1034197, at *13–15 (D.N.J. Mar. 17, 2017). As such, the

 applicable threshold here is admissibility under Daubert, which is decidedly “low: it is ‘principally

 a matter of relevance. Expert testimony which does not relate to any issue in the case is not

 relevant, and ergo, non-helpful.’” E.E.O.C. v. Boh Bros. Constr. Co., 731 F.3d 444, 459 n.14 (5th

 Cir. 2013) (en banc) (ellipsis omitted) (quoting Roman, 691 F.3d at 692); see In re Rail Freight

 Fuel Surcharge Antitrust Litig., 292 F. Supp. 3d 14, 91 (D.D.C. 2017) (“[R]eliability under Rule

 23 is a higher standard than reliability under Daubert.”), aff’d, 934 F.3d 619 (D.C. Cir. 2019).

  II.   Allenby’s Expert Report

        The Court now turns to Allenby’s expert report. For context, the Court provides brief

 background on “conjoint analysis”—the generic technique on which Allenby bases his opinions.

 Then, as Fifth Circuit precedent requires, the Court conducts a full Daubert inquiry of Allenby’s

 report. Prantil, 986 F.3d at 576.

            a. Background

        Conjoint analysis is “a statistical technique capable of using survey data to determine how

 consumers value a product’s individual attributes.” Saavedra v. Eli Lilly & Co., No. 2:12-CV-



                                                  7
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 8 of 18 PageID #: 27908




 9366-SVW, 2014 WL 7338930, at *4 (C.D. Cal. Dec. 18, 2014). See generally Greg M. Allenby

 et al., Economic Foundations of Conjoint Analysis, in HANDBOOK             OF THE   ECONOMICS     OF

 MARKETING, VOLUME 1, at 151, 152–161, 188 (Jean-Pierre H. Dubé & Peter E. Rossi eds., 2019).

 It does so by “ask[ing] questions that force survey respondents—actual or potential consumers—

 to make trade-offs among features, determin[ing] the value placed on each feature based on the

 trade-offs made by respondents, and permit[ting] simulations as to how the market will react to

 the various feature trade-offs being considered.” Stephen F. Ross & Wayne S. DeSarbo, A Rapid

 Reaction to O’Bannon: The Need for Analytics in Applying the Sherman Act to Overly Restrictive

 Joint Venture Schemes, 119 PENN ST. L. REV. PENN STATIM 43, 53 (2015); see BRYAN K. ORME,

 GETTING STARTED WITH CONJOINT ANALYSIS 29 (4th ed. 2020) (“Essentially, [conjoint analysis]

 is a back-door, decompositional approach to estimating people’s preferences for features rather

 than an explicit, compositional approach of simply asking respondents to rate the various

 features.”). Conjoint analysis “has been used for decades as a way of estimating the market’s

 willing[n]ess to pay for various product features.” Guido v. L’Oreal, USA, Inc., No. 2:11-CV-

 01067-CAS, 2014 WL 6603730, at *5 (C.D. Cal. July 24, 2014); see In re Dial Complete Mktg. &

 Sales Practices Litig., 320 F.R.D. 326, 334 (D.N.H. 2017). If “properly designed, pretested, and

 applied to representative samples,” conjoint surveys are useful in “estimat[ing] industry demand.”

 Greg M. Allenby et. al., Valuation of Patented Product Features, 57 J.L. & ECON. 629, 645 (2014).

        In his survey, Allenby used the “choice-based” variation of conjoint analysis, which

 prompts respondents “to make selections from among a set of choice alternatives . . . described in

 terms of features,” which are then “used to infer, or estimate, the value” respondents ascribe to the

 surveyed features (Dkt. #253, Exhibit 1 at p. 7). See VITHALA R. RAO, APPLIED CONJOINT

 ANALYSIS 6 (2014); see also, e.g., Townsend v. Monster Beverage Corp., 303 F. Supp. 3d 1010,



                                                  8
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 9 of 18 PageID #: 27909




 1020 (C.D. Cal. 2018). Allenby thoroughly describes the design and administration of the survey

 at issue in his expert report (see Dkt. #253, Exhibit 1 at pp. 11–35). As such, the Court does not

 restate these details here.

         One final point worth reemphasizing before proceeding—the applicable standards for the

 inquiry that follows are reliability and relevance. Smith v. Goodyear Tire & Rubber Co., 495 F.3d

 224, 227 (5th Cir. 2007); see Scrum All., Inc. v. Scrum, Inc., No. 4:20-CV-227, 2021 WL 1691136,

 at *3 (E.D. Tex. Apr. 29, 2021) (“As with other expert evidence, surveys are subject to Daubert

 scrutiny.”). Precedent instructs courts to engage this inquiry with “proper deference to the jury’s

 role as the arbiter of disputes between conflicting opinions.” Viterbo v. Dow Chem. Co., 826 F.2d

 420, 422 (5th Cir. 1987). Accordingly, so long as Allenby “used ‘the same level of intellectual

 rigor that characterizes the practice of an expert in the relevant field,’” Roman, 691 F.3d at 693

 (quoting United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010) (per curiam)), and the

 evidence he offers “assists the trier of fact to understand the evidence or to determine a fact in

 issue,” United States v. Ebron, 683 F.3d 105, 139 (5th Cir. 2012), the Court will not exclude

 Allenby’s report. Any objections to Allenby’s expert report unrelated to reliability or relevance

 go to “the weight” of his opinions “rather than [their] admissibility.” Puga v. RCX Sols., Inc., 922

 F.3d 285, 294 (5th Cir. 2019).

             b. Daubert Inquiry

         Defendants’ criticisms of Allenby’s report break down into four general concerns: (1) the

 results produced are internally inconsistent; (2) the survey departs from reliable methods and

 practices; (3) Allenby’s “Equilibrium Price and Share Premium” (“EPSP”) measurement is




                                                  9
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 10 of 18 PageID #: 27910




 unreliable; and (4) the other measurements Allenby utilizes 2 do not consider supply-side factors.

 The Court addresses each category of critiques in turn.

                        i. Internally Inconsistent Results

          Defendants begin their challenge to Allenby’s expert testimony by pointing to the

 “irrational results regarding the key element of Plaintiffs’ damages theory” that Allenby offers

 (Dkt. #253 at p. 6). Specifically, Defendants argue that his results “illogically imply” that survey

 respondents would pay a premium to both (1) fly on a 737 MAX 8 (“MAX 8”) “after being

 presented with derogatory messages about the” aircraft and (2) remove the MAX 8 from the

 “airline’s replacement fleet” (Dkt. #314 at p. 12). Defendants maintain that these “irrational,

 self-contradictory” outcomes make Allenby’s results unreliable (Dkt. #314 at p. 12). Plaintiffs

 disagree, arguing that the results produced by Allenby are not facially inconsistent (Dkt. #296 at

 p. 18; Dkt. #370 at pp. 9–12), and any perceived inconsistency is the product of a “design artifact”

 that Allenby can remedy in his merits-stage report if the Court certifies the class (Dkt. #296 at pp.

 18–20; see Dkt. #235, Exhibit 7 at pp. 10–11).

          The Court finds these grounds insufficient to warrant exclusion. To start, Allenby asserts

 that this anomalous result is “not due to any inconsistent preferences”—which are the core metrics

 of his analysis—and he has articulated a viable plan to fix the underlying issue so it “will not be

 present in [the] merits analysis” 3 (Dkt. #296 at pp. 18–20; see Dkt. #424, Exhibit 2 at pp. 21–24).

 But in addition (and more importantly), Defendants are asking the Court to exclude Allenby’s


 2
   These measures are “pseudo Willingness to Pay” (“p-WTP”), “Willingness to Pay” (“WTP”), and “Willingness to
 Buy” (“WTB”) (see Dkt. #253, Exhibit 1 at pp. 21–22). See generally Allenby et al., Valuation of Patented Product
 Features, supra, at 647–52.
 3
   The specific design artifact Allenby identified is the manner in which he structured the “outside-good” option within
 the survey (Dkt. #296 at p. 19; Dkt. #370 at pp. 10–11). See generally Jeff D. Brazell et al., The No-Choice Option
 and Dual Response Choice Designs, 17 MKTG. LETTERS 255 (2006). Determining how to incorporate the
 outside-good option, let alone whether to include one at all, is the subject of debate in the field of conjoint analysis.
 See Greg M. Allenby et al., Economic Valuation of Product Features, 12 QUANTITATIVE MKTG. & ECON. 421, 434–
 35 (2014).

                                                           10
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 11 of 18 PageID #: 27911




 testimony based on the conclusions he draws. 4 This position contravenes Daubert’s command to

 focus “solely on principles and methodology, not on the conclusions that they generate.” 509 U.S.

 at 595; see Schultz v. Akzo Nobel Paints, LLC, 721 F.3d 426, 431 (7th Cir. 2013) (“Although [Rule

 702] places the judge in the role of gatekeeper for expert testimony, the key to the gate is not the

 ultimate correctness of the expert’s conclusions. Instead, it is the soundness and care with which

 the expert arrived at her opinion . . . .”). As such, the inconsistencies Defendants perceive in

 Allenby’s report go to its weight, not its admissibility.5 Cedar Lodge Plantation, L.L.C. v. CSHV

 Fairway View I, L.L.C., 753 F. App’x 191, 196 (5th Cir. 2018); see Valencia, 600 F.3d at 429

 (“[I]f the expert has used reliable methods to assess the data, isolated computational or arithmetic

 discrepancies affect the weight of the testimony, not its admissibility.”).

                       ii. Unreliable Survey Methods and Practices

          Next, Defendants claim that Allenby’s survey design departs from reliable methods and

 practices, identifying three specific problems: (1) Allenby primed the survey respondents; (2) the

 survey failed to present a realistic purchasing scenario; and (3) research does not support the use




 4
   At times, the line between conclusions and methodology can be fuzzy. Gopalratnam v. Hewlett-Packard Co., 877
 F.3d 771, 781 (7th Cir. 2017); see Joiner, 522 U.S. at 146 (“[C]onclusions and methodology are not entirely distinct
 from one another. Trained experts commonly extrapolate from existing data.”). But given the “reasonable and
 scientifically valid” connection between Allenby’s data and opinions, the challenge Defendants bring here concern
 conclusions drawn by Allenby. Moore, 151 F.3d at 279.
 5
   Time and again, Defendants call for the exclusion of Allenby’s opinions based on the belief that Allenby’s report
 must be beyond reproach at this stage of the litigation (see, e.g., Dkt. #253 at pp. 24–25; Dkt. #314 at pp. 10, 12).
 Defendants are correct that, at this point, “the Daubert hurdle must be cleared.” Prantil, 986 F.3d at 575. But
 satisfying Daubert here and subsequently amending Allenby’s report are not mutually exclusive. Of course, Allenby’s
 report would need to survive another Daubert examination if modified—but as long as Allenby “present[s]
 conclusions ‘grounded in the methods and procedures of science,’” the Court cannot exclude his testimony. Wells v.
 SmithKline Beecham Corp., 601 F.3d 375, 378 (5th Cir. 2010) (original alterations omitted) (quoting Daubert, 509
 U.S. at 590); see Williams v. Manitowoc Cranes, L.L.C., 898 F.3d 607, 624 (5th Cir. 2018) (“The Supreme Court in
 Daubert emphasized the ‘capabilities of the jury and of the adversary system generally’ as the appropriate antidotes
 to ‘absurd and irrational pseudoscientific assertions.’ Chiefly, the ‘conventional devices’ of ‘vigorous
 cross-examination, presentation of contrary evidence, and careful instruction on the burden of proof are the traditional
 and appropriate means of attacking shaky but admissible evidence.’” (citations and brackets omitted)).

                                                           11
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 12 of 18 PageID #: 27912




 of conjoint surveys to test product defects (Dkt. #253 at pp. 16–20). The Court addresses each

 concern individually.

         First, Defendants take issue with Allenby “artificially prim[ing]” 6 survey respondents,

 which Defendants claim is “inconsistent with accepted conjoint survey methods” (Dkt. #253 at p.

 17). Defendants offer that Allenby admitted as much in his deposition, stating that he was

 “unaware of any conjoint survey that has ever employed” priming (Dkt. #253 at p. 18). Further,

 Defendants argue that priming the survey respondents led them “to consider the aircraft type or

 fleet composition as a purchase factor when they would not have otherwise” (Dkt. #253 at p. 18

 (internal quotation marks omitted)). Plaintiffs disagree, maintaining that priming the survey

 respondents is a well-accepted and reliable practice in this context (see Dkt. #296 at pp. 20–21).

         Defendants’ methodological critique is unpersuasive. Contrary to Defendants’ contention,

 Plaintiffs proffer a technique known as “information acceleration,” which can prime respondents

 mid-survey and potentially yield viable results (Dkt. #296 at p. 20). Plaintiffs even produced an

 example of a conjoint survey that implements a variation of this approach (see Dkt. #296, Exhibit

 3 at pp. 7–8). So this concern ultimately falls flat. And as for their other priming-related criticism,

 Defendants are effectively arguing that Allenby’s survey is tainted by focalism bias.                          See

 Schechner v. Whirlpool Corp., No. 2:16-CV-12409, 2018 WL 6843305, at *5 (E.D. Mich. Oct. 30,

 2018) (“Focalism bias is a condition that exists when a survey fails to contain distracting factors

 to such an extent that the factor being targeted—the purpose of the survey itself—is easily

 discovered by the survey taker, leading to unreliable results.”); Hadley, 324 F. Supp. 3d at 1109

 (“[A] conjoint survey suffers from focalism bias if it ‘telegraphs to respondents that they are only



 6
   In this context, “priming” refers to the practice of exposing survey respondents to a stimulus to measure that
 stimulus’s effect on the respondents’ subsequent responses. See, e.g., T-Mobile US, Inc. v. AIO Wireless LLC, 991 F.
 Supp. 2d 888, 930–31 (S.D. Tex. 2014).

                                                         12
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 13 of 18 PageID #: 27913




 being tested about a particular attribute’ or set of attributes.” (original alterations and internal

 quotation marks omitted)); see also, e.g., United States v. AT&T, Inc., 310 F. Supp. 3d 161, 232–

 33 (D.D.C. 2018), aff’d, 916 F.3d 1029 (D.C. Cir. 2019). Even if Defendants are correct and

 focalism bias is present in Allenby’s survey, “alleged focalism bias goes to the weight of [an]

 expert’s opinion, not its admissibility.” In re Arris Cable Modem Consumer Litig., 327 F.R.D.

 334, 372 (N.D. Cal. 2018); see id. (collecting cases). Therefore, Defendants’ concern over Allenby

 priming survey respondents does not weigh in favor of excluding his report.

        Second, Defendants argue that Allenby’s survey did not offer respondents “a realistic

 purchasing scenario” (Dkt. #253 at p. 18). Specifically, they state that Allenby’s report “does not

 identify any research he did to ensure that he included in his survey the relevant attributes

 customers consider when booking a flight” (Dkt. #253 at p. 19). As such, Defendants claim that

 Allenby substituted “unfamiliar features for key real-world features,” which “risks a biased

 survey” (Dkt. #253 at p. 19; see Dkt. #314 at p. 13). Plaintiffs see things differently, arguing that

 the purchasing scenario used to test respondents was adequately designed to elicit stable,

 meaningful results (Dkt. #296 at pp. 21–22). Overall, Plaintiffs maintain that the quantity of

 features included in the survey and the identity of the features Allenby selected permit “conjoint

 to collect information on attributes of interest without overwhelming respondents with numerous

 other attributes that are not being studied” (Dkt. #296 at p. 22).

        Defendants’ criticism here is unhelpful to their position. For one thing, at no point do

 Defendants articulate why the features Allenby included (or did not include) in the survey are

 contextually inadequate to produce reliable results through conjoint analysis—their ipse dixit is

 flimsy support at best. Cf. A.G. ex rel. Maddox v. Elsevier, Inc., 732 F.3d 77, 80 (1st Cir. 2013).

 While true that the applicable burden remains with Plaintiffs throughout the Daubert inquiry,



                                                  13
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 14 of 18 PageID #: 27914




 critiquing an expert’s opinion simply by suggesting an alternative and allegedly superior

 methodological approach is, without more, insufficient to push back on Plaintiffs’ relevant

 arguments. Moreover, like the argument as to priming, the concern Defendants express regarding

 the quantity of features included in the survey and the identity of those selected features goes to

 the weight of Allenby’s testimony, not its admissibility. See, e.g., Bresler v. Wilmington Tr. Co.,

 855 F.3d 178, 195–96 (4th Cir. 2017); see also Bazemore v. Friday, 478 U.S. 385, 400 (1986)

 (Brennan, J., joined by all other members of the Court, concurring in part) (“Normally, failure to

 include variables will affect the analysis’ probativeness, not its admissibility.”). Defendants’ point

 pertaining to Allenby’s “realistic purchasing scenario” is unconvincing.

        Third, Defendants challenge the underlying scholarly basis for Allenby’s survey, insisting

 that Plaintiffs “cannot point to any research supporting the use of conjoint surveys to test defects

 (much less safety defects) in products” (Dkt. #253 at p. 19). Applying conjoint analysis to value

 safety defects, Defendants claim, “has not been established as a reliable methodology” (Dkt. #314

 at p. 14). But this argument is a nonstarter—because Allenby’s survey “relies on sound scientific

 methodology, ‘lack of textual support may go to the weight, not the admissibility of [Allenby]’s

 testimony.’” Paz v. Brush Engineered Materials, Inc., 555 F.3d 383, 388 (5th Cir. 2009) (citation

 omitted); see Knight v. Kirby Inland Marine Inc., 482 F.3d 347, 354 (5th Cir. 2007) (“A contrary

 requirement ‘would effectively resurrect a Frye-like bright-line standard, not by requiring that a

 methodology be generally accepted, but by excluding expert testimony not backed by published

 (and presumably peer-reviewed) studies.’” (quoting Heller v. Shaw Indus., Inc., 167 F.3d 146, 155

 (3d Cir. 1999))). As such, this argument does not weigh in favor of exclusion.

        Ultimately, Defendants’ tripartite attack on Allenby’s survey design and methodology does

 not persuade the Court to exclude Allenby’s opinions at the class-certification stage. Without a



                                                  14
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 15 of 18 PageID #: 27915




 doubt, serious issues with a survey’s methodology can make “reliance on that survey

 unreasonable.” Scott Fetzer Co. v. House of Vacuums Inc., 381 F.3d 477, 488 (5th Cir. 2004). But

 here, as is usual with questions of survey methodology, the matters raised by Defendants go to the

 weight of Allenby’s testimony, not its admissibility. Tyler v. Union Oil Co. of Cal., 304 F.3d 379,

 392 (5th Cir. 2002); see Holiday Inns, Inc. v. Holiday Out in Am., 481 F.2d 445, 447 (5th Cir.

 1973) (“[T]he district court properly admitted the survey evidence in this case, leaving the format

 of the questions and the manner of conducting the survey for consideration as to the weight of this

 evidence.”). Therefore, the concerns Defendants express as to the methodology of Allenby’s

 survey do not convince the Court that exclusion of Allenby’s report is warranted.

                   iii. EPSP Measurement’s Lack of Reliability

        Defendants next challenge Allenby’s EPSP metric, which tracks “competitive price

 reaction” to a product’s “new feature introduction” and gauges how “demand and supply sides of

 the market” affect the product’s market value (Dkt. #253, Exhibit 1 at p. 25). See generally

 Allenby et. al., Valuation of Patented Product Features, supra, at 645–47.           The theme of

 Defendants’ critique is that Allenby’s analysis is not reliable in this setting—they allege that the

 “EPSP measurement cannot reliably measure the air travel market prices required” because the

 assumptions underlying Allenby’s report are faulty (Dkt. #253 at p. 20; see Dkt. #253 at pp. 20–

 23). Plaintiffs wholeheartedly disagree (see Dkt. #296 at pp. 23–26).

        As with most of their arguments in the Motion and their reply, Defendants advance

 concerns that go to the weight, not the admissibility, of Allenby’s testimony. Undoubtedly, an

 expert report should be excluded if it is “based on assumptions that are ‘so unrealistic and

 contradictory as to suggest bad faith’ or to be in essence an ‘apples and oranges comparison.’”

 Boucher v. U.S. Suzuki Motor Corp., 73 F.3d 18, 21 (2d Cir. 1996) (quoting Shatkin v. McDonnell



                                                 15
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 16 of 18 PageID #: 27916




 Douglas Corp., 727 F.2d 202, 208 (2d Cir. 1984)). But otherwise, as is the case here, the

 assumptions Allenby drew and subsequently integrated into his report do not render his opinions

 excludable. CliniComp Int’l, Inc. v. Athenahealth, Inc., 507 F. Supp. 3d 774, 779 (W.D. Tex.

 2020). And “[e]ven if [Allenby] made factual errors or incorrect assumptions, these go only to the

 weight, not admissibility, of [his] testimony.” Bazarian Int’l Fin. Assocs., LLC v. Desarrollos

 Aerohotelco, C.A., 315 F. Supp. 3d 101, 113 (D.D.C. 2018). As such, Defendants’ protestations

 as to the EPSP measurement do not warrant the exclusion of Allenby’s report. 7

                       iv. Measurements Lack Supply-Side Considerations

          Finally, Defendants argue that Allenby’s “other price premium measurements”—p-WTP,

 WTP, and WTB—cannot reliably calculate price premia because “they do not account for

 supply-side considerations in any way” (Dkt. #253 at p. 23; see Dkt. #314 at pp. 14–15). See

 generally Allenby et. al., Valuation of Patented Product Features, supra, at 647–52. Because

 these measurements “do not account for the supply side,” Defendants reason, p-WTP, WTP, and

 WTB are unreliable determinants of price premia (Dkt. #253 at p. 24).

          Defendants correctly assert that district courts nationwide have overwhelmingly found

 conjoint analyses insufficient when they measure “only consumers’ subjective valuation or

 willingness to pay”—i.e., demand factors. In re Gen. Motors LLC Ignition Switch Litig., 407 F.


 7
   The Court additionally notes that some of Defendants’ contentions regarding Allenby’s views on the EPSP
 measurement are incomplete at best, and misleading at worst. Take just one example: Defendants offer that
 calculating EPSP requires assuming that the firms in the marketplace are single-product firms—that is, they only sell
 one product (Dkt. #253 at p. 22). Defendants argue that the absence of this assumption in Allenby’s report renders
 his EPSP calculation unreliable and, accordingly, warrants exclusion of the report (Dkt. #253 at p. 22). Defendants’
 contention is problematic for a couple of reasons. For one thing, Defendants attempt to make it appear as though
 Allenby has said that the single-product-firm assumption is always required for this type of calculation (Dkt. #253 at
 p. 22; see Dkt. #253, Exhibit 7 at p. 18). But read in completeness, Allenby’s previous statement to this effect is
 clearly case-specific: “The single-product firm assumption is reasonable in this case . . . ” (Dkt. #253, Exhibit 7 at p.
 18 (emphasis added)). Furthermore, as Plaintiffs indicate in their response, Defendants’ assertion contradicts what
 Allenby has otherwise published academically and what Defendants’ own expert stated when deposed (Dkt. #296 at
 p. 25; see Dkt. #296, Exhibit 1 at pp. 6–7). See Allenby et al., Economic Valuation of Product Features, supra, at
 425.

                                                           16
Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 17 of 18 PageID #: 27917




 Supp. 3d 212, 237 (S.D.N.Y. 2019); see MacDougall v. Am. Honda Motor Co., Inc., No.

 SACV171079JGBDFMX, 2020 WL 5583534, at *6 (C.D. Cal. Sept. 11, 2020) (collecting cases).

 Yet this argument is ill-conceived for several reasons. To start, Allenby acknowledges that certain

 aspects of the supply side are intentionally absent in various ways with these measurements (Dkt.

 #253, Exhibit 1 at p. 29). And Allenby never asserts that the price premia are best determined by

 p-WTP, WTP, or WTB—in fact, he explicitly states that because EPSP “allows for competitive

 reaction,” i.e., supply-side considerations, EPSP is “the most accurate for product feature

 valuation” (Dkt. #253, Exhibit 1 at p. 29; see Dkt. #370 at p. 14). See In re MyFord Touch

 Consumer Litig., 291 F. Supp. 3d 936, 971 n.25 (N.D. Cal. 2018) (finding exclusion unnecessary

 when an expert offering a conjoint analysis “considers the supply curve”); see also Unwired

 Planet, LLC v. Apple Inc., No. 13-CV-04134-VC, 2017 WL 589195, at *2 (N.D. Cal. Feb. 14,

 2017) (“[G]ame-theoretic models have longstanding and widespread acceptance in economics and

 other disciplines.”). Just as well, Plaintiffs do not rely on p-WTP, WTP, or WTB “as measures of

 the overcharge damages in this case” (Dkt. #296 at p. 26). Moreover, Plaintiffs advance an

 unrefuted, benign explanation for the inclusion of these measurements in Allenby’s report—doing

 so is standard in a conjoint analysis (Dkt. #296 at p. 26). Defendants’ argument regarding

 supply-side factors is, therefore, unconvincing in the exclusion analysis. 8

                       v. Conclusion: Allenby’s Report Cannot Be Excluded

         All in all, “conjoint analysis is widely-accepted as a reliable economic tool for isolating

 price premia, and the concerns that [Defendants] raise[] are nowhere near severe enough to turn




 8
   The Court emphasizes the words ending this sentence: “in the exclusion analysis.” As the Court noted above, supra
 pp. 5–7, the Daubert and Comcast inquiries are distinct—simply because Allenby’s report survived Daubert scrutiny
 does not mean it will automatically survive Comcast’s. See, e.g., In re NJOY, 120 F. Supp. 3d at 1069–75, 1117–22
 (permitting plaintiffs’ expert’s conjoint analysis under Daubert but subsequently finding it “deficient under
 Comcast”).

                                                        17
    Case 4:19-cv-00507-ALM Document 460 Filed 07/26/21 Page 18 of 18 PageID #: 27918




     [Allenby]’s conjoint analysis into unreliable ‘junk science.’” Hadley, 324 F. Supp. 3d at 1110.

     Defendants certainly levy valid criticisms of Allenby’s opinions, but none rise to the level of

     affecting the report’s admissibility—just its weight. See Breidor v. Sears, Roebuck & Co., 722

     F.2d 1134, 1138–39 (3d Cir. 1983) (“Where there is a logical basis for an expert’s opinion

     testimony, the credibility and weight of that testimony is to be determined by the jury, not the trial

     judge.”). Accordingly, after conducting a full-scale Daubert analysis as Prantil requires, the Court

     finds no concerns warranting the exclusion of Allenby’s opinions and leaves any judgment as to

     the weight of his report to the jury.
.
                                                CONCLUSION

            It is therefore ORDERED that Defendants’ Motion to Exclude the Expert Report and

     Testimony of Dr. Greg M. Allenby (Dkt. #253) is DENIED.

           SIGNED this 26th day of July, 2021.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE




                                                      18
